Citation Nr: 1028054	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
calluses.

2.  Entitlement to service connection for a bilateral foot 
disorder other than calluses, to include pes planus and hallux 
valgus deformity of the right great toe with hammer toe 
deformity.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945 and from January 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This matter was previously before the Board in October 2008, at 
which time the Board denied the Veteran's claim for entitlement 
to service connection for a bilateral foot disorder.  Thereafter, 
he filed a timely appeal with the United States Court of Appeals 
for Veterans Claims (Court).  In April 2009, the Court vacated 
the Board's October 2008 decision and remanded the matter for 
further consideration consistent with a Joint Motion for Remand 
(Joint Motion).  Upon consideration of the Joint Motion, the 
Board then remanded the issue to the RO in July 2009 for 
additional development.

Although the Veteran initially filed a claim for entitlement to 
service connection for a "cond[ition] of both feet," the Board 
recognizes that the RO originally referred to his bilateral foot 
disorder as "pes planus and hallux valgus deformity of the right 
great toe, with second toe hammer toe deformity (claimed as 
bilateral foot conditions)."  However, in his statements and 
testimony, the Veteran regularly referred to his bilateral foot 
disorder as "infections in my feet," "feet problems," 
"blisters," and the Veteran's separation examination indicated 
a diagnosis of "bilateral calluses."  In giving due 
consideration to the symptoms described by the Veteran, the Board 
has recharacterized the issues on appeal as entitlement to 
service connection for bilateral foot calluses and for a 
bilateral foot disorder other than calluses, to include pes 
planus and hallux valgus deformity of the right great toe with 
hammer toe deformity.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (indicating that when a claimant makes a claim, he or she 
is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled). 

In June 2010, the Board granted a motion to advance this case on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral 
foot disorder other than calluses is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Bilateral foot calluses were not noted at the time of the 
Veteran's entrance into either period of active duty service, and 
he is entitled to the presumption of soundness.

2.  The Veteran experienced continuous symptoms of bilateral foot 
calluses since service.


CONCLUSION OF LAW

Bilateral foot calluses were incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify or 
the duty to assist, such error was harmless and need not be 
further considered.  

Service Connection

The Veteran contends that he suffers from bilateral foot disorder 
as a result of his active military service.  Specifically, he 
asserts that, during his first period of active service, he began 
to get infections in his feet because of the required marching he 
performed in ill-fitting boots.  He also states that these foot 
problems continued after his discharge from service and were 
aggravated by his second period of active duty.  He has provided 
statements and testimony indicating that he has been suffering 
from chronic feet problems since that time.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 
(West 2002).  There generally must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) evidence of a nexus between the claimed in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498 (1995)).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1110, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2009).

Essentially, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003) (detailing legislative history relating to 
presumption of soundness and the possibility that the omission of 
the relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the Veteran's service 
treatment records, with the exception of the August 1952 
separation examination that he provided to the RO, were 
unavailable and appear to have been destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The Board recognizes that in such cases there is a 
heightened obligation to assist the appellant in the development 
of the case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this situation, in 
which records are presumed to have been or were destroyed while 
the file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

In this case, between the Veteran's two periods of active duty 
service, he complained of painful feet in August 1950.  Although 
the claims file does not contain any examination records at the 
time he entered his second period of service in January 1951, his 
August 1952 separation examination revealed an "abnormal" 
clinical evaluation of the feet.  According to his August 1952 
Report of Medical History, he had a history of foot trouble, and 
it was noted that he saw a private doctor for feet calluses 
within the past five years.  Because this evidence indicates that 
there was foot symptomatology present prior to the Veteran's 
second period of service, the Board will first examine whether 
his bilateral foot calluses may have been a preexisting condition 
to his second period of service.   

In determining whether a bilateral foot disorder manifested by 
calluses may have preexisted service, the Board finds that a 
bilateral foot disorder was not "noted" at the time of his 
examination, acceptance, and enrollment into active service.  As 
stated above, service treatment records were unavailable for 
review and bear no indication of a preexisting condition.  
Moreover, to the extent that there was a notation in the 
separation examination report of August 1952, which stated that 
the Veteran had a history of foot problems, the Board finds that 
this is not sufficient to establish, by clear and unmistakable 
evidence, that his bilateral calluses preexisted service, as no 
records have been provided by the private physician during this 
time frame clearly reflecting the presence of bilateral foot 
calluses.  Significantly, in December 2009 VA, after reviewing 
the claims folder, a VA podiatrist determined that "[t]here is 
NO clear and unmistakable evidence demonstrating that any of the 
Veteran's foot disorders existed prior to his entry into his 
second period of active duty in January 1951."  Accordingly, as 
clear and unmistakable evidence has not been demonstrated as is 
necessary to rebut the presumption of soundness, the Veteran is 
presumed to have entered his second period of service in sound 
condition.  Accordingly, the Board will evaluate whether he may 
be entitled to service connection for bilateral foot calluses on 
a direct service-connection basis.

Considering his claim for direct service connection, the Board 
notes that a February 2005 VA examination confirmed a diagnosis 
of bilateral foot calluses.  As such, the evidence demonstrates 
the existence of a current disability, meeting the first 
requirement for the establishment of service connection.  See 
Hickson v. West, 
12 Vet. App. 247, 252 (1999).

As for the second requirement for service connection, that of a 
disease or injury was incurred or aggravated during service, the 
Board acknowledges that even though service treatment records are 
unavailable to review, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

In this case, there is no dispute that Veteran is competent to 
report symptoms of bilateral foot calluses he experiences because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds the Veteran's statements to be credible, as 
there is internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
regard, he consistently provided a history of in-service trauma 
to the feet while he was marching in ill-fitting boots.  At a 
March 2005 hearing before a Decision Review Officer, he explained 
that his foot problems began after he had got blisters and an 
infection in his feet in England from marching "around the 
country side on the roads . . . [in] new combat boots" and was 
referred to the hospital for treatment.  According to his 
testimony, skin had to be removed in more than one or two places, 
and his feet were bandaged and treated with sulfa drugs.  He also 
reported a history of in service trauma to the feet from marching 
in ill-fitting combat boots in England during his February 2005 
VA examination and again during a November 2009 VA examination.  
See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is 
entitled to assess the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).

In addition to being internally consistent, the Veteran's 
statements of continuity of symptomatology since service are also 
consistent with other evidence of record.  Specifically, he also 
submitted a statement from his private physician referencing his 
history of long marches in World War II, as well as statements 
from his wife and friend indicting that he had complained of 
continual foot problems ever since his first period of service.  
Moreover, the August 1952 separation examination-the only 
service medical evidence available for review-clearly 
established that he had a history of bilateral feet problems and 
a diagnosis of bilateral calluses, moderately painful, at the 
time he was discharged from service.  

It is acknowledged that a review of the post-service medical 
records does not demonstrate treatment for, or a post-service 
diagnosis of bilateral foot calluses for many years after service 
separation.  However, the Veteran reported that he repeatedly 
sought private treatment for his conditions after service 
separation but that these medical records were unavailable or 
destroyed.  The Board finds it significant that his August 1952 
separation examination also indicated that he sought treatment 
from a private physician in Minnesota for his calluses, again 
lending support and credibility to the Veteran's statements of 
foot problems that began during his first period of active duty 
service.  Accordingly, the Board is not persuaded that the 
absence of post-service treatment records for many years after 
service separation weighs against the Veteran's claim in this 
case, especially in light of the missing service treatment 
records.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (indicating that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the [V]eteran's health and medical treatment during 
and after military service, as evidence of whether a pre-existing 
condition was aggravated by military service.") (emphasis 
added).  

Under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Given the competent and credible 
statements of record asserting continuity of symptomatology since 
service, as well as the fact that the Veteran is presumed to have 
entered service in sound condition and that, at the time of 
discharge, bilateral painful calluses of the feet were present, 
the Board resolves doubt in the Veteran's favor and finds that 
the evidence supports the establishment of service connection for 
bilateral foot calluses.   

Further, as continuity of symptomatology of a chronic condition 
has been demonstrated, the Board need not discuss whether the 
competent medical evidence demonstrates a nexus between his 
disability and service.

In light of the discussion above, while the evidence is not 
unequivocal, it has nonetheless placed the record in relative 
equipoise.  As such, the Veteran's service-connection claim for 
bilateral foot calluses is granted.



ORDER

Service connection for bilateral foot calluses is granted.


REMAND

Unfortunately, the Board finds that yet another remand is 
required to determine whether the Veteran is entitled to service 
connection for a bilateral foot disorder other than calluses.  
Although the additional delay is regrettable, the Board finds 
that a remand is necessary to ensure that he is afforded every 
opportunity with respect to his claim.

As an initial matter, in a July 2009 statement, the Veteran 
indicated that he received treatment for his feet at the VA 
Medical Center in Minneapolis, Minnesota.  However, to date, no 
VA treatment records have been associated with the claims file.  
As these records are pertinent to his claim, the RO should obtain 
all relevant treatment records from this facility.

Next, although the Board acknowledges that he was provided VA 
examinations in February 2005 and November 2009, the Board finds 
that these examinations are inadequate for evaluation purposes.   
Specifically, although it appears that the Veteran has multiple 
diagnoses pertaining to the feet, other than bilateral calluses, 
only the Veteran's diagnosis of bilateral pes planus, hallux 
valgus, and hammer toe deformity were discussed in either of 
these examinations.  In this regard, the Board notes that 
February 2005 VA X-rays revealed impressions of generalized 
ostopenia, bilaterally, and degenerative changes, with pes 
planus, of the left foot.  Also, the assessment rendered at the 
November 2009 VA examination also included diagnoses of clavus.  
Given these multiple diagnoses are all potentially encompassed in 
the Veteran's original request for service connection for a 
bilateral foot disorder, an opinion should be rendered for each 
of these disorders, other than calluses.  Further, while it was 
noted that there was no relationship between the Veteran's post-
service development of bunions and his in-service problem with 
calluses, the November 2009 examination report failed to address 
whether or not there are a relationship between the Veteran's 
calluses and his pes planus.  He also did not adequately address 
the question of whether the Veteran's second period of active 
service aggravated his pes planus. 

For these reasons, the Board finds that, although the Veteran was 
afforded a VA examination, the examination report is not adequate 
and another examination is required in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (indicating that VA is 
obligated to provide an adequate examination once it chooses to 
administer one).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO shall obtain all relevant 
outpatient treatment records from the VA 
Medical Center in Minneapolis, Minnesota.  
Any negative search result should be noted in 
the record.

2.  The Veteran should be afforded another VA 
examination of the feet.  The claims folder, 
and a copy of this remand, must be made 
available to the examiner for review as part 
of the examination process.  

(a)	 For each diagnosis of the feet other 
than calluses, if any, the examiner is 
asked to provide an opinion on whether it 
is at least as likely as not (a 50 
percent probability or higher) that the 
Veteran's foot disorder had its onset in 
service or is otherwise etiologically 
related to his military service, to 
include his bilateral calluses. 

(b)	In addition, with regard to any 
diagnosis of pes planus, the VA examiner 
is also directed to provide an opinion on 
whether pes planus was aggravated (i.e. an 
increase in the severity of the disorder 
beyond its natural progression) by the 
Veteran's second period of military 
service.  

The examiner is directed to address the lay 
statements of record, including statements 
submitted by the Veteran, his friend, and his 
sister, asserting that the Veteran's foot 
related symptoms began in service and have 
continued since service.

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.   If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation. 

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


